

117 HR 5104 IH: Just In Case Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I117th CONGRESS1st SessionH. R. 5104IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Wittman (for himself and Mr. Brown) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo permit the Secretary of Defense to reimburse contractors for paid leave costs incurred by such contractors during periods of work interruption in order to keep the employees and subcontractors of such contractors working or ready to resume work, and for other purposes.1.Short titleThis Act may be cited as the Just In Case Act.2.Special emergency reimbursement authority(a)In generalSubchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section:2265.Special emergency reimbursement authority(a)Special emergency reimbursement authority(1)In generalNotwithstanding any other provision of law, the Secretary of Defense may, in accordance with this paragraphs (2) and subsection (c), modify the terms and conditions of a covered contract, without consideration, to reimburse a contractor for the cost of any paid leave, including sick leave, that such contractor provides to the employees or subcontractors (at any tier) of such contractor in response to a covered emergency to keep such employees or subcontractors in a ready state with respect to such covered contract.(2)Reimbursement requirements(A)Eligible employee and subcontract costsReimbursements under this subsection may be made only with respect to employees of a contractor or employees of subcontractors (at any tier) of a contractor which, for the relevant covered contract—(i)are unable to perform work on a covered site due to facility closures or other restrictions; and(ii)cannot telework because the duties of such employee or contractor cannot be performed remotely.(B)Average hoursThe number of hours of paid leave for which the cost may be reimbursement under this subsection may not exceed an average of 40 hours per week per employee described in subparagraph (A).(C)Bill rateThe minimum applicable contract billing rate under the relevant covered contract shall be used to calculate reimbursements under this subsection.(b)Enhanced reimbursement for small business contractors(1)In generalIn addition to any reimbursement under subsection (a), the Secretary of Defense may, in accordance with paragraph (2) and subsection (c), modify the terms and conditions of a covered contract, without consideration, to reimburse a small business contractor for costs, other than costs reimbursable under subsection (a), that are direct costs of a covered emergency with respect to which reimbursement is permitted under subsection (a).(2)LimitationsThe Secretary of Defense may reimburse a small business contractor under this subsection to the extent that the relevant contracting officer determines in writing that—(A)such reimbursement is necessary to ensure the continuation of contractor performance during, or the resumption of contractor performance after, the covered emergency;(B)the small business contractor mitigated the costs that may be reimbursed under this subsection to the extent practicable; and(C)it is in the best interest of the United States to reimburse such costs.(c)Reimbursement conditions(1)Cost identificationA cost is eligible for reimbursement under subsection (a) or (b) only if the relevant contracting officer determines that the records of the contractor to identify such cost as a cost described in either such subsection such that such contracting officer may audit such cost.(2)Other Federal benefit offset(A)In generalAny reimbursement under subsection (a) or (b) shall be reduced by an amount equal to the total amount of any other Federal payment, allowance, or tax or other credit received for a cost that is reimbursable under such subsection.(B)NotificationA contractor that receives a payment, allowance, or credit described in subparagraph (A) for a cost which such contractor seeks reimbursement under subsection (a) or (b) shall submit to the relevant contracting officer a notice of the receipt of such payment, allowance, or credit—(i)prior to the execution of a contract modification providing such reimbursement; and(ii)not later than 30 days after such receipt.(C)Post reimbursementA contractor that receives a payment, allowance, or credit described in subparagraph (A) for a cost after the execution of a contract modification under subsection (a) or (b) reimbursing such cost, or that is unable to provide the notice required under subparagraph (B) in accordance with clause (i) of such subparagraph, shall—(i)not later than 30 days after the receipt of the payment, allowance, or credit, notify the relevant contracting officer in writing of such receipt; and(ii)agree to execute a contract modification to reduce the amount reimbursed under subsections (a) and (b) by the amount of such payment, allowance, or credit.(3)Appropriations availabilityReimbursements under subsections (a) and (b) shall be subject to the availability of appropriations.(d)Cost accounting standardsFor the purposes of this section, a cognizant Federal agency official shall provide a contractor subject to the cost accounting standards issued pursuant to section 1502 of title 41, United States Code, and required to submit one or more disclosure statements, a reasonable opportunity to amend any such disclosure statements to reflect any costs that are reimbursable under subsection (a).(e)DefinitionsIn this section:(1)Cognizant Federal agency officialThe term cognizant Federal agency official has the meaning given such term in section 30.001 of title 48, Code of Federal Regulations.(2)Covered contractThe term covered contract means any contract, including a fixed-price or cost-reimbursement contract, or any other agreement for the procurement of goods or services by or for the Department of Defense.(3)Covered emergencyThe term covered emergency means an emergency or disaster, including an emergency or major disaster as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), which prevents the employees of a contractor of the Department of Defense or the employees of a subcontractor (at any tier) of such a contractor from performing work under a covered contract, as determined by the Secretary.(4)Covered siteThe term covered site means any government-owned, government-leased, contractor-owned, or contractor-leased facility approved by the Federal government for contract performance.(5)Disclosure statementThe term disclosure statement means a Disclosure Statement described in section 9903.202–1(a) of title 48, Code of Federal Regulations. (6)Minimum applicable contract billing rateThe term minimum applicable contract billing rate means a rate capturing the financial impact incurred as a consequence of keeping the employees or subcontractors (at any tier) of the contractor in a ready state, including the base hourly pay rate such employees and employees of such subcontractors, indirect costs, general and administrative expenses, and other relevant costs. (7)Ready stateThe term ready state means able to mobilize in a timely manner to perform under a covered contract.(8)Small business contractThe term small business contractor means a contractor that is a small business concern (as such term is defined under section 3 of the Small Business Act (15 U.S.C. 632)..(b)Clerical amendmentThe table of sections for subchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new item:2265. Special emergency reimbursement authority..